275 S.W.3d 748 (2008)
Patrick CRAWFORD, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90506.
Missouri Court of Appeals, Eastern District, Division Four.
August 26, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 4, 2009.
Patrick H. Crawford, Mineral Point, MO, pro se.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jayne T. Woods, Assistant Attorney General, Jefferson City, MO, for respondent.
Before BOOKER T. SHAW, P.J., and KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.
Prior report: 210 S.W.3d 451.

ORDER
PER CURIAM.
Patrick Crawford (Movant) appeals from the denial of a motion to vacate judgment and sentence under Rule 29.15 without an evidentiary hearing. The convictions sought to be vacated were for one count of attempted forcible rape, Section 566.030, RSMo 2000, and one count of second-degree domestic assault, Section 565.073, RSMo 2000, for which Movant was sentenced to consecutive terms of ten and two years imprisonment, respectively. On appeal, Movant argues the motion court erred in denying his Rule 29.15 motion without an evidentiary hearing because (1) appellate counsel was ineffective for failing to raise a challenge to the sufficiency of the information on direct appeal; (2) trial counsel was ineffective for failing to request a bill of particulars in response to the allegedly defective information; (3) trial counsel was ineffective for failing to request a lesser-included offense instruction on first-degree sexual misconduct, Section 566.090, and; (4) trial counsel was ineffective for failing to object to evidence and testimony related to State's Exhibit 11. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).